CONCURRING OPINION OF
QUARLES, J.
I concur in the conclusion reached on the ground that there should have been a judgment against the garnishee, and that in the absence of such judgment the circuit court erred in denying the motion of the garnishee to set aside the order directing execution against him.
I am unable to adopt the rule that in case of garnishment and utter failure of the garnishee to pay any attention to the summons that the plaintiff must prove the amount of money or the value of the property whiph the garnishee holds for the principal defendant. Such has not been the practice in this jurisdiction as I understand it. The garnishee has until the hearing of the case closes — until judgment — to disclose, and if he refuses *732to do so he acts at his peril. If he does not disclose and the plaintiff obtains judgment he (the garnishee) is in default. He cannot be defaulted prior to judgment (Bank of Hawaii v. Parke, 15 Haw. 645). The decision in Kerr v. Mayhew, 7 Haw. 72, is based upon the idea that if the garnishee fails to disclose — is contumacious — a judgment should be rendered against him, and does not rule that the plaintiff must prove what money or property is in his hands belonging to the principal defendant. Good faith and proper respect for' the commands of the writ require the garnishee to appear and disclose in the interest of both himself and the plaintiff.
It is proper practice to require the plaintiff to prove his debt against the defendant, in case of default, his relations with the defendant being within his own knowledge. The relations, however, between the principal defendant and the garnishee are not presumably within the knowledge of the plaintiff and he should not be required to prove what the garnishee owes the defendant or what property the defendant has, where he defaults, and I apprehend that the decision in Kerr v. Mayhew, supra, is consistent with this reasoning.